Title: To Benjamin Franklin from ——— Keiser, 28 February 1780
From: Keiser, ——
To: Franklin, Benjamin


Monsieur,
à L’orient Le 28 fevrier 1780
Parmi Les prisonniers faits par des corsaires ou autres batimens Américains amenés & detenus dans ce port, il s’est trouvé jusqu’ici plusieurs qui auroient desiré aller à bord de quelque batiment appartenant aux Etats-unis, & ne pas retourner en Angleterre. Les etrangers surtout comme Les Danois, hollandois, portugais, &c. pris à bord des vaisseaux anglais sont dans ce cas. Plusieurs de ces gens deja pressés en Angleterre se sont trouvés forcés d’y retourner, dans Le dernier cartel, parcequ’il n’y avoit pas d’ordre à leur sujet. Comme Le cas peut arriver journellement & que ces pauvres malheureux s’addressent alors à moi, qui exerce La Charge d’interprete dans Le port, je desirerois, Monsieur, que Votre Excellence m’instruisit, si ces prisonniers appartenans aux Etats unis peuvent aller à bord d’un batiment americain, comme les prisonniers faits par nos batimens entrent dans notre service quand & à bord de quel batiment ils veulent, s’entent Lorsque le Capitaine du batiment à bord duquel ils veulent servir, en est content. Supposé que cela soit faisable, comme je n’en doute aucunement, je Vous supplie, Monsieur, d’en prevenir Mr. Puchelberg L’agent du Congrés afin que j’obtienne de lui la liberté de presenter ces dits prisonniers aux Capitaines americains qui se trouvent ici & qui ont quelquefois très besoin de monde.
En attendant Vos ordres j’ai L’honneur d’etre avec le plus profond respect Monsieur de Votre Excellence Le très humble & très obeissant serviteur
KeiserSergent de la troupe du portde L’orient, interprete
 Notation: Keiser le 28. Fevrier 1780. L’Orient.